905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles T. SHERWIN, Plaintiff-Appellant,v.DEPARTMENT OF the AIR FORCE, Defendant-Appellee.
No. 89-3325.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1989.Decided May 4, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (MISC No. 89-17-3)
Charles T. Sherwin, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
DISMISSED.
Before WIDENER and PHILLIPS, Circuit Judges, and HARRISON L. WINTER*, Senior Circuit Judge.
PER CURIAM:


1
Charles T. Sherwin appeals a district court order denying his request for a temporary restraining order preventing the United States Air Force from conducting a discharge hearing.  We are without jurisdiction to consider Sherwin's appeal since denial of an application for a temporary restraining order is not generally appealable.   See Drudge v. McKernon, 482 F.2d 1375 (4th Cir.1973).  We dispense with oral argument as it will not significantly aid in the decisional process.


2
DISMISSED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)